People v Puccio (2021 NY Slip Op 08205)





People v Puccio


2021 NY Slip Op 08205


Decided on February 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
BETSY BARROS, JJ.


2019-09214

[*1]The People of the State of New York, respondent,
vAnthony Puccio, appellant. (S.C.I. No. 77/19)


Ostrer & Associates, P.C., Chester, NY (Benjamin Ostrer of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered July 19, 2019, convicting him of manslaughter in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's waiver of his right to appeal was valid (see People v Sanders, 25 NY3d 337, 341; People v Lopez, 6 NY3d 248, 254; People v Ovalles, 161 AD3d 1107, 1108). The record of the plea proceeding demonstrates that the defendant's waiver of the right to appeal was knowing, voluntary, and intelligent (see People v Ovalles, 161 AD3d at 1108; People v Brown, 122 AD3d 133, 144-145). The defendant's valid waiver of his right to appeal precludes appellate review of the County Court's discretionary decision to deny the defendant's application for youthful offender status (see People v Pacherille, 25 NY3d 1021, 1024; People v Pettiford, 187 AD3d 1062).
The defendant's remaining contention is without merit.
DILLON, J.P., HINDS-RADIX, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court